DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
The “Markup Copy of Claims” provided on 2/2/22 does not match the “Clean Copy of Claims” also provided on 2/2/22. Non-limiting examples include:
Claim 1: Lines 10-11 of the markup copy recites “telescopically engages said housing biasing means” but lines 8-9 of the clean copy recites “telescopically engages said housing within said housing biasing means”.
Claim 1: line 17 of the markup copy recites “a desired height, manually” but lines 14-15 of the clean copy recites “a desired height,” (omitting “manually”).
Claim 1: Lines 22-23 of the markup copy recites “wherein said upward biasing applies force” but line 17 of the clean copy recites “wherein said upward biasing means applies force”.
For the purposes of this Office Action, the version provided in the “Clean Copy of Claims” is examined. However, Applicant is advised that the marked-up and clean versions must match exactly.
Also, every claim should have a proper status identifier, such as claim 1 is missing a status identifier, these failures to properly respond are being considered as a bona fide attempt to properly respond and therefore examination will follow below, however, any future correspondence failing to properly reply may result in a notice of non-compliance.

Claim 5 is objected to because of the following informalities: Claim 5 recites “said post clamp”. This recitation should be replaced with --said seat post clamp-- to ensure consistency with the other recitations of the element in the claims.  Appropriate correction is required.
Claims 16-19 were withdrawn in the Election Requirement dated 6/14/21 and the Response dated 8/11/21, but they are not listed in the current claims. 37 CFR 1.126 requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claims 16-19 are considered canceled--if Applicant wishes to reintroduce said claims (e.g. for potential rejoinder), they should be renumbered as new claims accordingly.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “securing means” in claim 5 and  “biasing means” in claims 14 and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
It is noted that the limitations “securing means” and “biasing means” are not accompanied by sufficient structure in claims 1 and 4 and are therefore interpreted under 35 U.S.C. 112(f) in said claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said housing upper end” in line 18 of the clean copy. There is insufficient antecedent basis for this limitation, as an upper end has only been introduced for the support structure and not for the housing.
Claims 4-6 and 11-15 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (U.S. Patent Application Publication No. 2016/0338341) in view of Richey (U.S. Patent No. 9,516,874).
Regarding claim 1, as best understood, Thevenet discloses a tree stand for hunting and observing game, said tree stand comprising:
a standing surface (28),
a support structure (62) having an upper end and a lower end (top and bottom ends of the flanges 62),
a housing (12) attached to said support structure upper end, having upward biasing means disposed therein (gas spring piston disclosed in at least paragraph 0015),
a seat post (14) having a first end and a second end (upper and lower ends of the post 14, respectively), wherein the second end of said seat post telescopically engages said housing within said housing biasing means [FIG. 2],
a seat assembly (26, 20, 18) including a seat member (26), pivotally attached to said seat post first end (via pivoting bracket 18) so that said seat member may be raised and lowered (paragraphs 0015, 0021); and
a securing means (16, 22, 24) attached to said housing, said securing means being used to temporarily maintain said seat assembly in position at a desired height (paragraph 0015), wherein said securing means may be manually operated by hand (via lever 22), and
wherein said upward biasing means applies force to said seat assembly to automatically urge said seat assembly away from said housing upper end when the height is not maintained by said securing means (paragraph 0015).
Thevenet does not disclose that said support structure is pivotally attached to said standing surface.
Nonetheless, Richey discloses a tree stand including a support structure (110) pivotally attached (via 154) [FIG. 7] to a standing surface (104), wherein a housing (116) is attached to said support structure [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stand of Thevenet to include the pivoting support structure taught by Richey, in order to provide a collapsible configuration for the stand for ease of transport and installation.
Regarding claim 4, Thevenet discloses that said securing means allows for infinite adjustment of the height of said seat member (the use of a gas spring inherently provides continuous or infinite adjustability of the position of the seat member 26).
Regarding claim 5, Thevenet discloses that said securing means includes a seat post clamp (18, 20, 24) to engage and secure said seat post (paragraph 0021).
Regarding claim 6, Thevenet discloses that said post clamp includes an elongated action arm assembly (arm of the lever 24).
Regarding claim 14, Thevenet discloses that said biasing means within said housing comprises a gas spring (paragraph 0015).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (U.S. Patent Application Publication No. 2016/0338341) in view of Richey (U.S. Patent No. 9,516,874), as applied to claim 1 above, and further in view of Amacker (U.S. Patent No. 5,332,063).
Regarding claims 11-13, Thevenet, as modified above, discloses the tree stand and the standing surface, but does not disclose a ladder.
Nonetheless, Amacker discloses a ladder (14) disposed between a standing surface (12) and the ground [FIG. 1], wherein said ladder is removably attached (via nut and bolt sets 53) to said standing surface [FIG. 1], wherein said ladder is collapsible (column 5, lines 53-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tree stand of Thevenet, as modified above, to include the ladder taught by Amacker, in order to allow a user to gain access to a higher elevation when hunting, and to provide means to easily access the tree stand and enter/exit the stand from the ground.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (U.S. Patent Application Publication No. 2016/0338341) in view of Richey (U.S. Patent No. 9,516,874), as applied to claim 1 above, and further in view of Bach (U.S. Patent Application Publication No. 2011/0303818).
Regarding claim 15, Thevenet, as modified above, discloses the biasing means within the housing, but does not disclose that it comprises a metal spring.
Nonetheless, Bach discloses a biasing means for a seat (paragraph 0004) comprising a metal spring (16; paragraph 0014 discloses a metal composition for the spring).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the biasing means of Thevenet, as modified above, to include a metal spring, as taught by Bach, in order to provide resilient and constant biasing force without requiring the use of pressurized fluid that is subject to leakage.

Response to Arguments
Applicant’s arguments, filed 2/2/22, with respect to the rejection(s) of claims 1, 4-6, and 11-14 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims and the newly applied prior art references (Richey and Bach).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634